Citation Nr: 0313443
Decision Date: 06/20/03	Archive Date: 08/07/03

DOCKET NO. 95-33 062A              DATE JUN 20, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
the veteran's claim for service connection for residuals of a right
ankle injury.

2. Whether the January 1951 RO rating decision that denied service
connection for residuals of a right ankle sprain contains clear and
unmistakable error (CUE).

(The reopened issue of entitlement to service connection for
residuals of a right ankle sprain will be the subject of a later
decision.)

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to November 1945.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a rating decision dated in January 1995 by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio, that denied the veteran's application to reopen a
claim for service connection for right ankle disability, and a July
2002 RO determination that there was no CUE in a January 1951
rating decision denying service connection for residuals of a right
ankle sprain.

This case was the subject of a Board remand dated in December 2000,
for the purpose of RO adjudication of the veteran's CUE claim,
which was inextricably intertwined with the issue of whether new
and material evidence had been submitted to reopen a claim for
residuals of a right ankle sprain.

As reflected in the Board's December 2000 remand in this case,
notwithstanding the Board's erroneously indicating that a January
1951 RO decision denying service connection for a right ankle
disability was based on an original claim at that time. the Board
construes the veteran's claim of CUE arising in the veteran's
representative's November 2000 RO informal hearing presentation as
a claim of CUE in the January 1951 RO rating decision denying
service connection for residuals of a right ankle sprain. This is
because the error identified. namely the statement in the rating
decision that there was no documented in-service right ankle
Injury, was present only in the January 1951 RO rating decision.
Although the November 2000 informal hearing presentation includes
an assertion of CUE in "rating decision dated February 19, 1945
[sic; the actual date of the rating decision was February 19, 1946]
and all subsequent decision[s] that denied service connection for
the right ankle disability," the issues listed in the
representative's January 2003 informal hearing presentation affirms
the Board's interpretation of a claim of CUE in the January 1951 RO
rating decision. As will be discussed in the present decision, the
January 1951 rating decision is not final, so that the claim of CUE
in that decision is rendered moot.

- 2 -

The Board is undertaking additional development on the issue
reopened in this decision, service connection for residuals of a
right ankle injury, pursuant to authority granted by 67 Fed. Reg.
3,009, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 19.9(a)(2)
(2002)). When it is completed, the Board will provide notice of the
development as required by Rule of Practice 903. (67 Fed. Reg.
3,009, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 20.903 (2002)).
After giving the notice and reviewing your response to the notice,
the Board will prepare a separate decision addressing this issue.

FINDINGS OF FACT

1. The veteran did not submit a notice of disagreement within one
year of March 1946 notification of a February 1946 rating decision
denying service connection for residuals of a right ankle sprain.

2. Since the February 1946 unappealed denial of the claim for
service connection for residuals of a right ankle sprain, evidence
was submitted which was not previously before agency decisionmakers
and which bears directly and substantially upon the specific matter
under consideration. This evidence is neither cumulative nor
redundant, and by itself or in connection with evidence previously
assembled is so significant that it must be considered in order to
fairly decide the merits of the claim.

3. The veteran first received notice of a January 1951 RO rating
decision denying service connection for right ankle disability in
November 2000, when his representative noted an error in the
decision in an informal hearing presentation to the Board.

4. The veteran's ongoing disagreement with the January 1951 RO
rating decision since that time is manifestly obvious by writings
in the claims file, to Include RO adjudication of the issue of
whether the January 1951 RO rating decision that

- 3 -

denied service connection for residuals of a right ankle sprain
contains clear and unmistakable error.

CONCLUSIONS OF LAW

1. The February 1946 rating decision denying service connection for
right ankle disability is final. 38 U.S.C.A. 7105 (West 2002).

2. The January 1951 RO determination that denied a claim for
service connection for right ankle disability is not final. 38
U.S.C.A. 7105 (West 2002).

3. Evidence submitted since the February 1946 rating decision
denying service connection for right ankle disability, which was
the last final denial with respect to this issue, is new and
material; the claim is reopened. 38 U.S.C.A. 5108, 7105 (West
2002). 38 C.F.R. 3.156 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the pendency
of this appeal with the enactment of the Veterans Claims Assistance
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)
(codified at 38 U.S.C. 5102, 5103, 5103A, 5107) (West 2002)). VA
has recently Issued final regulations to implement these statutory
changes. See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified
as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a)
(2002)). These new provisions redefine the obligations of VA with
respect to the duty to assist and include an enhanced duty to
notify a claimant as to the information and evidence necessary to
substantiate a claim for VA benefits.

4 - 

In the present action, the Board reopens the claim in this
decision. The Board's action in this respect is only to the
veteran's benefit; there is no prejudice to the veteran in
reopening the claim without further discussion of the VCAA. Bernard
v. Brown, 4 Vet. App. 384 (1993). Revision in this decision of
adjudication of what was previously construed as a claim of CUE in
a January 1951 RO rating decision to adjudication under the more
favorable equipoise standard applicable to open claim for service
connection is also only to the veteran's benefit. The Board is
undertaking additional development on the reopened issue of service
connection for residuals of a right ankle sprain, pursuant to
authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002)
(codified at 38 C.F.R. 19.9(a)(2) (2002)), in order to develop and
adjudicate the reopened claim in accordance with the requirements
of the VCAA.

Background

March 1944 service medical record indicate the veteran was treated
for a mild sprain of the right ankle, as a result of jumping from
a GI truck. 

The October 1945 service discharge examination shows a history of
a right ankle sprain. The examination was negative for any
musculoskeletal defects or a diagnosis of a right ankle disability.

A report of VA examination conducted during a VA hospitalization
for disability unrelated to the current appeal from January 1946 to
February 1946 includes a history of fracture of the right ankle in
1945. Articular and muscular examination was "essentially
negative"; there was no diagnosis of a right ankle disability

In February 1946, the RO denied the veteran's claim for service
connection for residuals of a right ankle sprain. The RO informed
the veteran by letter of this determination in March 1946. The
veteran did not submit a notice of disagreement within one year of
notification of this determination.

- 5 -

In a January 1951 rating decision, service connection for right
ankle disability was denied, on the ground that service medical
records showed no evidence of right ankle injury. The veteran did
not receive notice of this decision until November 2000, when the
veteran's representative noted the decision and contended that it
contained CUE.

In November 1994, the veteran submitted an application to reopen
the claim for service connection for a right ankle disability. He
wrote that he was on the wing of a B-24 during service when the
engine was activated and the prop wash knocked him off of the
plane, causing him to sprain both of his ankles.

Evidence received in support of the veteran's application to reopen
the claim includes a February 1993 treatment record from his
private physician showing that the veteran had right ankle pain and
a history of right ankle injuries. Also received is a December 1998
letter from the veteran's private physician stating that he had
followed the veteran for many years and listing several ongoing
diagnoses, to include post-traumatic arthritis of the right ankle.

CUE Claim

Following notification of an initial review and adverse
determination by the regional office (RO), a notice of disagreement
must be filed within one year from the date of notification
thereof, otherwise, the determination becomes final. 38 U.S.C.A.
5108, 7105; 38 C.F.R. 3.104(a), 3.156.

One issue certified to the Board is whether the rating decision of
January 1951, which denied service connection for residuals of a
sprain of the right ankle, contains CUE. Under the provisions of 38
C.F.R. 3.105(a), previous determinations that are final and
binding, including decisions of service connection, will be
accepted as correct in the absence of clear and unmistakable error.

- 6 -

The appellant correctly argues that the January 1951 RO rating
decision explicitly denied the existence of service medical records
showing that the veteran had an in- service sprain of the right
ankle. This was a factual error.

The issue with respect to the January 1951 decision, up until the
present time, has been construed by the veteran's representative,
the Board, and the RO, as whether the January 1951 RO rating
decision that denied service connection for residuals of a right
ankle sprain contains CUE. However, the Board can find no evidence
in the claims file that the veteran received notice of the of the
January 1951 claim until November 2000, at which time he, through
his representative, claimed the decision contains CUE. Because the
veteran never received notice of the decision until November 2000,
the 1951 RO decision is not final. Moreover, the veteran has
subsequently indicated his disagreement with this decision, as
reflected by writings in the claims file. While there is no
document of record that can be construed as a claim or application
to reopen a claim received by the RO between its final 1946 and
1951 decisions denying service connection for a right ankle
disability (the 1951 decision on the merits was apparently sua
sponte), the latter decision is not final, the claim for CUE in the
1951 decision is thus rendered moot, and the veteran's appeal must
be viewed as pending since the time or the latter decision. Under
these circumstances, and as the Board has found new and material
evidence to reopen the claim by this instant decision, the
veteran's appeal for service connection for a right knee disability
will be adjudicated as pending since 1951, under the equipoise
standard of review (see 38 C.F.R. 3.102), rather than reviewed
under the much more stringent CUE standard of review. see 38 C.F.R.
3.105(a). As noted above, the Board is undertaking further
development of the reopened claim. Thus, adjudication of this
appeal without referral to the RO for specific analysis of its
failure to notify the veteran of its 1951 decision poses no harm or
prejudice to the veteran. See, e.g., Bernard v. Brown, 4 Vet. App.
384 (1993).

Accordingly, the claim of CUE in the January 1951 rating decision
denying service connection for residuals of a right ankle sprain is
rendered moot.

- 7 -

New and Material Evidence

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110 (West 2002). Service connection may be granted for
any disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d).

Following notification of an initial review and adverse
determination by the regional office (RO), a notice of disagreement
must be filed within one year from the date of notification
thereof, otherwise, the determination becomes final. 38 U.S.C.A.
5108, 7105; 38 C.F.R. 3.104(a), 3.156. In the case at hand, the
veteran did not file a notice of disagreement within one year of
the February 1946 rating decision. Thus, the decision became final.
If new and material evidence has been received with respect to a
claim which has become final, then the claim is reopened and
decided on a de novo basis. 38 U.S.C.A. 5108.

In the present case, the RO has received treatment records of Dr.
Warner dated in February 1993 showing that the veteran had ankle
pain. He was noted to have experienced multiple ankle injuries. A
December 1998 letter from the veteran's private physician indicates
an ongoing diagnosis of post-traumatic right ankle arthritis. At
the time of the February 1946 rating decision, the last final
denial on this issue, there was no evidence of a current right
ankle disability. The Board finds that the December 1998 diagnosis
of post-traumatic arthritis of the right ankle is new and material
evidence. It is evidence not previously submitted to agency
decisionmakers which bears directly and substantially on the
specific matters under consideration, which is neither cumulative
nor redundant and which is, by itself or in combination with other
evidence, so significant that it must be considered in order to
fairly decide the merits of the claim. 38 C.F.R. 3.156(a); Hodge V.
West, 155 F.3d 1356 (Fed. Cir. 1998).

Where as in this case the previous denial was based on a finding of
no evidence of a current ankle disability, evidence demonstrating
a current disability is relevant

- 8 -

and significant and should be considered. The Federal Circuit has
clearly stated that new and material evidence does not have to be
of such weight as to change the outcome of the prior decision. Id.
Accordingly, the Board finds that there is new evidence that is
significant enough that it must be considered in order to decide
the merits of the claim. 38 C.F.R. 3.156.

ORDER

The claim for service connection for residuals of a right ankle
injury is reopened; the appeal is granted to this extent only.

The claim of CUE in the January 1951 RO rating decision denying
service connection for residuals of a right ankle sprain is
rendered moot.

R. F. WILLIAMS 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-1.03, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

9 -

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988 is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 10 - 



